United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3367
                        ___________________________

                               Earl William Freeman

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Chris Chiprez; Kevin Glendening; City of Burlington, Iowa; Des Moines County
                   Iowa, also known as Des Moines Co Iowa

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: September 2, 2014
                           Filed: September 30, 2014
                                 [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Earl William Freeman appeals the district court’s1 adverse grant of summary
judgment on his 42 U.S.C. § 1983 complaint. After careful de novo review, see Reed
v. City of St. Charles, 561 F.3d 788, 790 (8th Cir. 2009), this court affirms.


      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
       Summary judgment was appropriate on Freeman’s excessive-force claim
against officer Chris Chiprez and deputy sheriff Kevin Glendening, based on qualified
immunity. See Loch v. City of Litchfield, 689 F.3d 961, 965 (8th Cir. 2012) (official
is entitled to qualified immunity, unless evidence viewed in light most favorable to
plaintiff establishes violation of constitutional or statutory right, and right was clearly
established at time of violation). Viewing the evidence in the light most favorable to
Freeman, he did not create a genuine issue of material fact on this claim, because a
reasonable officer at the scene could reasonably believe the officers were at serious
risk of physical harm immediately before Chiprez and Glendening used force against
Freeman. See Fed. R. Civ. P. 56(a); Graham v. Connor, 490 U.S. 386, 394-97 (1989)
(excessive force is analyzed under Fourth Amendment objective reasonableness test,
judged from perspective of reasonable officer on scene); Loch, 689 F.3d at 965-67
(affirming grant of summary judgment because, even if plaintiff’s motives were
innocent, reasonable officer on scene could have interpreted plaintiff’s actions as
resistance, and action taken based on mistaken perception or belief, if objectively
reasonable, does not violate Fourth Amendment); Nance v. Sammis, 586 F.3d 604, 610
(8th Cir. 2009) (use of deadly force is reasonable if officer has probable cause to
believe suspect poses threat of serious physical harm to officer or others).

       Chiprez was entitled to qualified immunity on Freeman’s unreasonable-search
claim, because the warrantless use of a global positioning system (GPS) device to
track Freeman’s movements in March 2010 did not violate clearly established law at
the time. See United States v. Marquez, 605 F.3d 604, 610 (8th Cir. 2010); Davis v.
Hall, 375 F.3d 703, 711-12 (8th Cir. 2004) (summary judgment based on qualified
immunity is appropriate if official’s actions, even if unlawful, were objectively
reasonable in light of clearly established law at time; officials are not liable for bad
guesses in gray areas, they are liable for transgressing bright lines).

      Freeman failed to produce sufficient evidence of municipal liability on his
claims against the City and the County, and summary judgment was appropriate. See
Moore v. City of Desloge, 647 F.3d 841, 849 (8th Cir. 2011) (municipal liability for

                                           -2-
failure to train or supervise attaches only if individual liability is found on underlying
claim); Mettler v. Whitledge, 165 F.3d 1197, 1205 (8th Cir. 1999) (unless plaintiff
presents detailed evidence of municipality’s failure to investigate or correct officer’s
alleged misconduct, mere existence of previous complaints does not suffice to show
municipal custom of permitting or encouraging excessive force).

      The judgment is affirmed.
                      ______________________________




                                           -3-